Citation Nr: 0124904	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  01-07 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to May 1967.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) in which the RO denied service connection for 
headaches. 


REMAND

The Board finds that the medical record regarding the 
veteran's claim for service connection for headaches should 
be supplemented.  Service medical records show an impression 
of a cerebral concussion.  Subsequent VA outpatient records 
show that the veteran complained of headaches.  The cause of 
the headaches and the possible relationship to service is not 
known.

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran a VA 
examination to determine whether his 
current headaches are the result of an in-
service injury or are related to the 
inservice manifestations.  The examiner 
should review the claims folder, including 
this remand, prior to completing the 
examination report.  It is requested that 
the examiner determine the nature of the 
headaches, including whether the headaches 
are post- traumatic.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCCA is 
completed.  

3.  Pursuant to 38 C.F.R. § 3.655, when 
the claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the veteran may show 
good cause for failing to report.  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The remand serves as 
notification of the regulation.

4.  The veteran is informed that if there 
is evidence that establishes the type of 
headache and evidence relating the 
headaches to service, that evidence must 
be submitted by him to the RO.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 


